COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-020-CV





JIM SHAW, DEFENDANT-SURETY	APPELLANT



V.



THE STATE OF TEXAS	APPELLEE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jim Shaw, Defendant-Surety, attempts to appeal from the trial court’s June 15, 2009 judgment.  Appellant filed his notice of appeal on January 22, 2010, more than seven months after the trial court signed its judgment.

On February 2, 2010, we sent appellant a letter that informed him of our concern that we do not have jurisdiction over this appeal because the notice of appeal was untimely filed.  
See
 Tex. R. App. P. 25.1(b), 26.1; 
Crites v. Collins
, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that the timely filing of a notice of appeal under rule 26.1 is jurisdictional); 
Wilkins v. Methodist Health Care Sys.
, 160 S.W.3d 559, 561, 564 (Tex. 2005) (same).  We also informed appellant that unless he filed a response by February 12, 2010, showing grounds for continuing this appeal, the appeal could be dismissed for want of jurisdiction.  Appellant has not filed a response.

The times for filing a notice of appeal are mandatory and jurisdictional, and absent a timely filed notice of appeal or extension request, we must dismiss the appeal.  
See
 Tex. R. App. P. 25.1(b), 26.1, 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997). Because appellant’s notice of appeal was not timely filed, we dismiss his appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  March 18, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.